Citation Nr: 0311796	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  95-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant had active duty for training from August 25, 
1992, to April 22, 1993.  This matter originally came before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
an August 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the benefits sought on appeal.  The Board initially 
remanded this claim in March 2000 for the completion of 
additional development by the RO, and the matter was 
thereafter returned to the Board for review.  

REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, the Board determined in 
February 2003 that the appellant needed to be advised further 
as to the laws and regulations pertinent to his claim, and of 
the delegation of responsibility between VA and the appellant 
in procuring the evidence relevant to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board transmitted a letter to the appellant 
in March 2003, advising him of this information and affording 
him an opportunity to respond to the letter within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from an 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, because of this 
decision, the Board must again remand this claim to the RO 
for a review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider the claim has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
November 2002 SSOC.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for this claim, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed to issue any decision at this time.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claims is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the appellant and his 
representative, if any, of the provisions 
of the VCAA and the laws applicable to the 
claim, as well as the roles of VA and the 
appellant in identifying and gathering 
evidence relevant to the claim per 
Quartuccio.  The appellant and his 
representative, if any, must be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a new SSOC that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the appellant and/or his 
representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant may submit any additional evidence and argument 
which he desires to have considered in connection with the 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant, however, until he is 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


